              Case 4:19-mc-80038-KAW Document 27 Filed 04/18/19 Page 1 of 4


 1   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 2   Mark D. Selwyn (SBN: 244180)
     mark.selwyn@wilmerhale.com
 3
     950 Page Mill Road
 4   Palo Alto, California 94304
     Telephone: (650) 858-6000
 5   Facsimile: (650) 858-6100
 6   Attorneys for Intel Corporation
 7
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
 8   Patrick D. Curran (SBN: 241630)
     patrickcurran@quinnemanuel.com
 9   51 Madison Avenue, 22nd Floor
     New York, New York 10010
10   Telephone: (212) 849-7000
11   Facsimile: (212) 849-7100

12   Attorneys for Qualcomm Incorporated

13   [Additional counsel identified on signature page]
14

15                              UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17    IN RE SUBPOENA ISSUED TO:
18    Intel Corporation                                  Case No. 4:19-mc-80038-KAW

19    In the Case of:                                    Pending in S.D. Cal: Qualcomm
                                                         Incorporated v. Apple Inc., Case No. 3:17-
20    QUALCOMM INCORPORATED,                             CV-02398-DMS-MDD
                 Plaintiff,
21    v.
      APPLE INCORPORATED,                                JOINT SUBMISSION REGARDING
22               Defendant.                              QUALCOMM’S SUBPOENA TO
23                                                       INTEL

24

25

26

27

28
      Case No. 4:19-mc-80038-KAW                    Joint Submission Regarding Qualcomm’s
                                                    Subpoena to Intel
              Case 4:19-mc-80038-KAW Document 27 Filed 04/18/19 Page 2 of 4


 1          On April 10, 2019, the Court issued an Order instructing Qualcomm Incorporated

 2   (“Qualcomm”) and Intel Corporation (“Intel”) to file a joint supplemental brief, by April 18,

 3   2019, concerning Intel and Qualcomm’s respective motions relating to Qualcomm’s January 18,

 4   2019 subpoena to Intel issued in Qualcomm Incorporated. v. Apple Inc., Case No. 3:17-CV-

 5   02398 (the “2398 Action”).

 6          On April 17, 2019, Qualcomm and Apple announced a settlement that encompasses the

 7   2398 Action. The parties to the 2398 Action expect to file a stipulation of dismissal imminently.

 8          Accordingly, the parties respectfully request that the hearing currently scheduled for May

 9   2, 2019 be vacated and that all dates and deadlines be continued. The parties further request that

10   they be allowed to provide a further status update by April 29, 2019, at which time they expect

11   that the underlying litigation will have been dismissed in accordance with the settlement

12   agreement.

13

14      Dated: April 18, 2019

15

16                                                By: /s/ Mark D. Selwyn

17                                                WILMER CUTLER PICKERING
                                                   HALE AND DORR LLP
18
                                                  Mark D. Selwyn (SBN: 244180)
19                                                mark.selwyn@wilmerhale.com
                                                  950 Page Mill Road
20                                                Palo Alto, California 94304
                                                  Telephone: (650) 858-6000
21                                                Facsimile: (650) 858-6100
22
                                                  Joseph J. Mueller (pro hac vice)
23                                                60 State Street
                                                  Boston, MA 02109
24                                                Telephone: (617) 526-6000
                                                  Facsimile: (617) 617-526-5000
25

26                                                Nina S. Tallon (pro hac vice)
                                                  1875 Pennsylvania Ave., N.W.
27                                                Washington, DC 20006
                                                  Telephone: (202) 663-6000
28
      Case No. 4:19-mc-80038-KAW                 1    Joint Submission Regarding Qualcomm’s
                                                      Subpoena to Intel
           Case 4:19-mc-80038-KAW Document 27 Filed 04/18/19 Page 3 of 4


 1                                    Facsimile: (202) 663-6363

 2                                    Attorneys for Intel Corporation
 3

 4                                    By: /s/ Michelle A. Clark
 5                                    QUINN EMANUEL URQUHART &
                                      SULLIVAN LLP
 6
                                      Michelle A. Clark (SBN 243777)
 7                                    michelleclark@quinnemanuel.com
                                      50 California Street, 22nd Floor
 8                                    San Francisco, CA 94111
                                      Telephone: (415) 875-6600
 9                                    Facsimile: (415) 875-6700
10
                                      Andrew M. Holmes (Bar No. 260475)
11                                    drewholmes@quinnemanuel.com
                                      50 California Street, 22nd Floor
12                                    San Francisco, California 94111
                                      Telephone: (415) 875-6600
13                                    Facsimile: (415) 443-3100
14
                                      Patrick D. Curran (Bar No. 241630)
15                                    patrickcurran@quinnemanuel.com
                                      51 Madison Avenue, 22nd Floor
16                                    New York, New York 10010
                                      Telephone: (212) 849-7000
17                                    Facsimile: (212) 849-7100
18
                                      Zachariah Summers (Bar No. 255384)
19                                    zachsummers@quinnemanuel.com
                                      865 South Figueroa Street, 10th Floor
20                                    Los Angeles, California 90017
                                      Telephone: (213) 443-3000
21                                    Facsimile: (213) 443-3100
22
                                      Attorneys for Qualcomm Incorporated
23

24

25

26

27

28
     Case No. 4:19-mc-80038-KAW      2   Joint Submission Regarding Qualcomm’s
                                         Subpoena to Intel
             Case 4:19-mc-80038-KAW Document 27 Filed 04/18/19 Page 4 of 4


 1                                   ATTORNEY ATTESTATION

 2          I, Mark D. Selwyn, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that the

 3   concurrence to the filing of this document has been obtained from each signatory hereto.

 4

 5   Dated: April 18, 2019                               By: /s/ Mark D. Selwyn

 6                                                       Mark D. Selwyn

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Case No. 4:19-mc-80038-KAW                 3   Joint Submission Regarding Qualcomm’s
                                                     Subpoena to Intel
